         Case 2:19-cv-01618-LPL Document 16 Filed 09/09/20 Page 1 of 2




Charles F. Fox, IV, Esquire
Attorney ID No. 206710
cffoxiv@uncapher-fox.com


Uncapher, Uncapher & Fox
Attorneys at Law
171 Columbia Avenue
Vandergrift, Pennsylvania 15690
(724) 567-6728 (Telephone)
(724) 5675636 (Fax)


                   IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


      MICHAEL E. QUIDETTO                     :
      Plaintiff                               :
             v.                               :   Civil Action No. 2:19-cv-01618
      WILLIAM BARR,                           :
      Attorney General of the United States :
      BYRON TODD JONES                        :
      Director of Bureau of Alcohol,          :
      Tobacco, Firearms and Explosives        :
      CHRISTOPHER A. WRAY,                    :
      Director of the Federal Bureau of       :
      Investigation                           :
      UNITED STATES OF AMERICA,               :
      Defendants                              :



                                          1
         Case 2:19-cv-01618-LPL Document 16 Filed 09/09/20 Page 2 of 2




                               NOTICE OF DISMISSAL


       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), Plaintiff hereby

dismisses this action.




                                                Respectfully submitted,
                                                ___/s/ Charles F. Fox, IV
                                                Charles F. Fox, IV, Esq.
                                                Attorney Id. No. 206710
                                                cffiv@uncapher-fox.com
                                                Attorney for Plaintiff




                                            2
